Exhibit 99.1 ARCA Biopharma announces 200th patient randomized into the GENETIC-AF SEAMLESS design Phase 2B/3 clinical trial Outcome of Phase 2B Interim Efficacy Analysis Anticipated in September 2017 80% of Phase 2B Planned Patient Enrollment Completed Westminster, CO, April 26, 2017 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company applying a precision medicine approach to developing genetically-targeted therapies for cardiovascular diseases, today announced that the 200th patient has been randomized into the GENETIC-AF clinical trial evaluating GencaroTM (bucindolol hydrochloride) as potentially the first genetically-targeted treatment for atrial fibrillation (AF). “The enrollment strategies we’ve implemented have increased the rate of patient enrollment. We’d like to thank the investigators and enrolled patients, whose support and enthusiasm suggests a high unmet medical need for this patient population and potentially a substantial market opportunity if Gencaro is approved,” commented Dr. Michael Bristow, ARCA’s President and CEO.“With the Phase 2B portion of the trial nearing completion, we are focused on the upcoming interim efficacy analysis that will determine the next steps of this adaptive, seamless design trial.We expect the outcome of this interim efficacy analysis in September 2017.” GENETIC-AF Clinical Trial GENETIC-AF is an adaptive, seamless design Phase 2B/3, multi-center, randomized, double-blind, superiority clinical trial comparing the safety and efficacy of Gencaro to Toprol-XL (metoprolol succinate) for the treatment and prevention of recurrent atrial fibrillation or flutter (AF/AFL) in heart failure patients with reduced left ventricular ejection fraction (HFrEF). Eligible patients will have HFrEF, a history of paroxysmal AF (episodes lasting 7 days or less) or persistent AF (episodes lasting more than 7 days and less than 1 year) in the past 6 months, and the beta-1 389 arginine homozygous genotype that ARCA believes responds most favorably to Gencaro.The primary endpoint of the study is time to first event of symptomatic AF/AFL or all-cause mortality.The trial is currently enrolling patients in the United States, Canada and Europe.
